Exhibit 10.3

 

GI Dynamics, Inc.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”), dated as of October 21, 2020 (the
“Effective Date”), by and between GI Dynamics, Inc., a Delaware corporation (the
“Company”), and Ginger Glaser (“Consultant”).

 

1. Consulting Relationship. During the term of this Agreement, Consultant will
provide consulting services to the Company as described on Exhibit A hereto (the
“Services”). Consultant represents that Consultant is duly licensed (as
applicable) and has the qualifications, the experience and the ability to
properly perform the Services. Consultant shall use Consultant’s best efforts to
perform the Services such that the results are satisfactory to the Company.

 

2. Fees. Subject to Section 4 below, as consideration for the Services to be
provided by Consultant and other obligations, the Company shall pay to
Consultant the amounts specified in Exhibit B hereto at the times specified
therein.

 

3. Expenses. Consultant shall not be authorized to incur on behalf of the
Company any expenses and will be responsible for all expenses incurred while
performing the Services except (i) as expressly specified in Exhibit C hereto
(which shall be none unless specified thereon) or (ii) as otherwise agreed to in
advance by the Company’s Chief Executive Officer, Chief Operating Officer or
Chairperson of the board of directors, which consent shall be evidenced in
writing for any expenses in excess of $500. As a condition to receipt of
reimbursement, Consultant shall be required to submit to the Company reasonable
evidence that the amount involved was both reasonable and necessary to the
Services provided under this Agreement.

 

4. Term and Termination. Consultant shall serve as a consultant to the Company
commencing as of the Effective Date. The initial term of this Agreement shall be
one (1) year from the Effective Date (the “Initial Term”) and shall
automatically renew thereafter for one (1) additional one (1) year term (the
“Renewal Term,” and together with the Initial Term, the “Term”), unless earlier
terminated as provided herein. Notwithstanding the foregoing, either party may
terminate this Agreement at any time upon thirty (30) days’ prior written
notice; provided; however, that the Company may terminate this Agreement
immediately for “Cause.” In the event of termination in accordance with this
paragraph by Consultant or by the Company, then Consultant shall only be paid
for any portion of the Services that have been performed prior to such
termination.

 

As used herein, for “Cause” means a termination of Consultant’s engagement by
the Company due to (A) Consultant’s continued (after the cure period set forth
below) gross negligence and/or misconduct (including but not limited to
dishonesty, fraud, deceit, or material incidents of insubordination), (B) the
conviction (by trial, upon a plea or otherwise) of Consultant of, or the
admission of guilt by Consultant of, a felony or a crime involving moral
turpitude or any other act of dishonesty, fraud or deceit or is punishable by
imprisonment of thirty (30) days or more, provided, however, that nothing in
this Agreement shall obligate the Company to pay any compensation during any
period that Consultant is unable to perform her duties hereunder due to any
incarceration, (C) a breach of fiduciary duty to the Company, (D) a breach of
this Agreement or the Confidentiality Agreement (as defined below) that
adversely affects the Company; provided that the Company may not terminate
Consultant’s engagement pursuant to clause (A), unless, as to matters that are
capable of cure within the Term, the Company has given Consultant written notice
of such matters in specific detail and of its intention to so terminate
Consultant if such matter is not remedied within ten (10) days after written
notice thereof from the Company.

 



 

 

 

5. Independent Contractor. Consultant’s relationship with the Company will be
that of an independent contractor and not that of an employee.

 

6. Method of Provision of Services. Consultant shall be solely responsible for
determining the method, details and means of performing the Services. Consultant
may, at Consultant’s own expense and only after obtaining the prior written
consent of the Company, employ or engage the services of such employees,
subcontractors, partners or agents, as Consultant deems necessary to perform the
Services (collectively, the “Assistants”), subject to the Company’s prior
written consent. The Assistants are not and shall not be employees of the
Company, and Consultant shall be wholly responsible for the professional
performance of the Services by the Assistants such that the results are
satisfactory to the Company. Consultant shall expressly advise the Assistants of
the terms of this Agreement, and shall require each Assistant to execute and
deliver to the Company a Confidential Information and Invention Assignment
Agreement substantially in the form attached to this Agreement as Exhibit D
hereto (the “Confidentiality Agreement”).

 

(a) No Authority to Bind Company. Consultant acknowledges and agrees that
Consultant and its Assistants have no authority to enter into contracts that
bind the Company or create obligations on the part of the Company without the
prior written authorization of the Company.

 

(b) No Benefits. Consultant acknowledges and agrees that Consultant and its
Assistants shall not be eligible for any Company employee benefits and, to the
extent Consultant otherwise would be eligible for any Company employee benefits
but for the express terms of this Agreement, Consultant (on behalf of itself and
its employees) hereby expressly declines to participate in such Company employee
benefits.

 

(c) Taxes; Indemnification. Consultant shall have full responsibility for all
applicable taxes for all compensation paid to Consultant or its Assistants under
this Agreement, including any withholding requirements that apply to any such
taxes, and for compliance with all applicable labor and employment requirements
with respect to Consultant’s self-employment, sole proprietorship or other form
of business organization, and with respect to the Assistants, including state
worker’s compensation insurance coverage requirements and any U.S. immigration
visa requirements. Consultant agrees to indemnify, defend and hold the Company
harmless from any liability for, or assessment of, any claims, penalties or
interest with respect to such taxes, labor or employment requirements, including
any liability for, or assessment of, taxes imposed on the Company by the
relevant taxing authorities with respect to any compensation paid to Consultant
or its Assistants.

 

7. Supervision of Consultant’s Services. All of the services to be performed by
Consultant, including but not limited to the Services, will be as agreed between
Consultant and the Company’s Chief Executive Officer. Consultant will be
required to report to the Chief Executive Officer concerning the Services
performed under this Agreement. The nature and frequency of these reports will
be left to the discretion of the Chief Executive Officer.

 

8. Consulting or Other Services for Competitors. Consultant represents and
warrants that Consultant does not presently perform or intend to perform, during
the Term, consulting or other services for, or engage in or intend to engage in
an employment relationship with, medical device companies whose businesses or
proposed businesses in any way involve products or services which would be
competitive with the Company’s products or services, or those products or
services proposed or in development by the Company during the Term (except for
those companies, if any, listed on Exhibit E hereto). If, however, Consultant
decides to do so, Consultant agrees that, in advance of accepting such work,
Consultant will promptly notify the Company in writing, specifying the
organization with which Consultant proposes to consult, provide services, or
become employed by and to provide information sufficient to allow the Company to
determine if such work would conflict with the terms of this Agreement,
including the terms of the Confidentiality Agreement, the interests of the
Company or further services which the Company might request of Consultant. If
the Company determines that such work conflicts with the terms of this
Agreement, the Company reserves the right to terminate this Agreement
immediately. In no event shall any of the Services be performed for the Company
at the facilities of a third party or using the resources of a third party.

 



-2-

 

 

9. Confidentiality Agreement. Consultant shall sign, or has signed, a
Confidentiality Agreement in the form set forth as Exhibit D hereto, on or
before the date Consultant begins providing the Services.

 

10. Conflicts with this Agreement. Consultant represents and warrants that
neither Consultant nor any of the Assistants is under any pre-existing
obligation in conflict or in any way inconsistent with the provisions of this
Agreement. Consultant represents and warrants that Consultant’s performance of
all the terms of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by Consultant in confidence or in
trust prior to commencement of this Agreement. Consultant warrants that
Consultant has the right to disclose and/or or use all ideas, processes,
techniques and other information, if any, which Consultant has gained from third
parties, and which Consultant discloses to the Company or uses in the course of
performance of this Agreement, without liability to such third parties.
Notwithstanding the foregoing, Consultant agrees that Consultant shall not
bundle with or incorporate into any deliveries provided to the Company herewith
any third party products, ideas, processes, or other techniques, without the
express, written prior approval of the Company. Consultant represents and
warrants that Consultant has not granted and will not grant any rights or
licenses to any intellectual property or technology that would conflict with
Consultant’s obligations under this Agreement. Consultant will not knowingly
infringe upon any copyright, patent, trade secret or other property right of any
former client, employer or third party in the performance of the Services.

 

11. Miscellaneous.

 

(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement, and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the state of Delaware, without giving effect to
principles of conflicts of law.

 

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and
supersedes all prior or contemporaneous discussions, understandings and
agreements, whether oral or written, between them relating to the subject matter
hereof.

 

(c) Amendments and Waivers. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement. No delay or failure to require
performance of any provision of this Agreement shall constitute a waiver of that
provision as to that or any other instance.

 

(d) Successors and Assigns. Except as otherwise provided in this Agreement, this
Agreement, and the rights and obligations of the parties hereunder, will be
binding upon and inure to the benefit of their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company may
assign any of its rights and obligations under this Agreement. No other party to
this Agreement may assign, whether voluntarily or by operation of law, any of
its rights and obligations under this Agreement, except with the prior written
consent of the Company.

 



-3-

 

 

(e) Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed sufficient when
delivered personally or by overnight courier or sent by email, or 48 hours after
being deposited in the U.S. mail as certified or registered mail with postage
prepaid, addressed to the party to be notified at such party’s address as set
forth on the signature page, as subsequently modified by written notice, or if
no address is specified on the signature page, at the most recent address set
forth in the Company’s books and records.

 

(f) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

(g) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

 

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same agreement. Execution of
a facsimile or scanned copy will have the same force and effect as execution of
an original, and a facsimile or scanned signature will be deemed an original and
valid signature.

 

(i) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this Agreement or any notices required by
applicable law or the Company’s Certificate of Incorporation or Bylaws by email
or any other electronic means. Consultant hereby consents to (i) conduct
business electronically (ii) receive such documents and notices by such
electronic delivery and (iii) sign documents electronically and agrees to
participate through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company.

 

(j) Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

[Signature Page Follows]

 



-4-

 

 

The parties have executed this Agreement effective as of the Effective Date.

 

  the company:         GI Dynamics, Inc.         By: /s/ Scott Schorer    
(Signature)         Name: Scott Schorer   Title: Chief Executive Officer        
                      AGREED TO AND ACCEPTED:         CONSULTANT:         GINGER
GLASER         /s/ Ginger Glaser   (Signature)                        

 

GI Dynamics, Inc. – Signature Page to Consulting Agreement

 



 

 

 

EXHIBIT A

 

DESCRIPTION OF CONSULTING SERVICES

 

Consultant shall perform such consulting services as directed by the Company’s
Chief Executive Officer, Chief Operating Officer or Chairperson of the board of
directors, subject to the terms and conditions of this Agreement:

 

For the avoidance of doubt, the Services shall not include any work performed in
Consultant’s capacity as a director of the Company.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GI Dynamics, Inc. – Exhibit A to Consulting Agreement

 



 

 

 

EXHIBIT B

 

COMPENSATION

 

As consideration for Services rendered by Consultant under this Agreement as set
forth on Exhibit A, the Company shall pay Consultant $125 per hour during the
Term, payable monthly and subject to the requirements set forth in this
Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GI Dynamics, Inc. – Exhibit B to Consulting Agreement

 



 

 

 

EXHIBIT C

 

ALLOWABLE Expenses

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

GI Dynamics, Inc. – Exhibit C to Consulting Agreement

 



 

 

 

EXHIBIT D

 

Confidentiality Agreement

 

[See Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GI Dynamics, Inc. – Exhibit D to Consulting Agreement

 



 

 

 

EXHIBIT E

 

LIST OF COMPANIES EXCLUDED UNDER SECTION 8

 

None.

 

Except as indicated above on this exhibit, Consultant has no engagements or
employment to disclose pursuant to Section 8 of this Agreement.

 

___ Additional Sheets Attached

 

Signature of Consultant:
                                                                     

 

Print Name of Consultant:
                                                                  

 

Date:
                                                                                                     

 

 

GI Dynamics, Inc. – Exhibit E to Consulting Agreement

 

 

 

 

